24 So.3d 1274 (2009)
Daniel Noel PRESLEY, former husband, Appellant,
v.
Jennifer Michelle PRESLEY, former wife, Appellee.
No. 1D09-2644.
District Court of Appeal of Florida, First District.
December 31, 2009.
*1275 Lawrence J. Siemer, Orange Park, for Appellant.
Neal L. Betancourt of Rotchford & Betancourt, P.A., Jacksonville, for Appellee.
PER CURIAM.
Appellant, the former husband, raises two issues on appeal. We find one has merit: whether the trial court failed to make sufficient findings regarding the husband's ability to pay $50,000 at a rate of $1,000 per month towards the wife's attorney's fees.
After entry of the final judgment in this case, the husband moved for rehearing. Among the issues raised was the failure to make specific factual findings concerning the reasonableness of the wife's attorney's fees and the husband's ability to pay $1,000 per month towards the wife's fees. The trial court granted rehearing, making specific factual findings concerning the reasonableness of the fees, but failed to address the husband's ability to pay the fees.
Because it is not readily apparent from the record that the husband has the ability to make the required payments, we reverse that portion of the order granting attorney's fees and direct the trial court to readdress the issue.
HAWKES, C.J., WOLF and DAVIS, JJ., concur.